Citation Nr: 0900799	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-31 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for gunshot wound residuals of the left lower 
extremity at muscle group XI.  

2.  Entitlement to a disability rating in excess of 10 
percent for gunshot wound residuals of the right lower 
extremity at muscle group XI.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1966 to November 
1967.  The veteran was awarded the Purple Heart and a Combat 
Infantry Badge for his service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the veteran's claims for 
increased disability ratings for gunshot wound residuals of 
the lower extremities.  

The veteran requested and was afforded a video hearing before 
the undersigned Veterans Law Judge at the RO in Little Rock, 
Arkansas in November 2008.  A written transcript of the 
hearing was prepared, and a copy of that transcript has been 
incorporated with the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Left Lower Extremity

The veteran contends that he is entitled to a disability 
rating in excess of 20 percent for gunshot wound residuals of 
the left lower extremity at muscle group XI.  A 20 percent 
disability rating is representative of moderately severe 
impairment of muscle group XI.  The next-higher disability 
rating is 30 percent, which is representative of severe 
impairment of muscle group XI.  

Upon filing his claim for an increased disability rating, the 
veteran was afforded VA examination in October 2006.  
However, the examination report failed to address the 
necessary criteria for a decision in this case.  
Specifically, the examination report makes no mention of 
muscular atrophy.  Under 38 C.F.R. § 4.56(d)(3)(iii)(D), a 
muscle disability is severe if there is visible or measurable 
atrophy.  A previous VA examination from April 2003 noted 
that the veteran had muscle atrophy of the left calf muscle, 
which was measured to be 2 centimeters less than the right 
calf muscle.  Therefore, there is evidence that the veteran 
had measurable muscle atrophy in the past so this factor must 
be addressed before appellate review may proceed.  

Also, the injuries to the veteran's left lower extremity are 
not limited to his knee.  According to the narrative history 
reported in the October 2006 VA examination, the veteran 
experienced shrapnel wounds of the left posterior leg and the 
dorsum of his left forefoot.  However, X-rays were only taken 
of the veteran's left knee.  Under 38 C.F.R. § 
4.56(d)(3)(iii)(A), X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile warrants the next-higher 
disability rating of 30 percent.  Prior X-rays of record 
indicate numerous metallic objects throughout the veteran's 
left lower extremity, so more complete X-rays are needed to 
determine whether multiple scattered foreign bodies exist as 
a result of the veteran's left lower extremity shrapnel 
wounds.  

Finally, according to the veteran's November 2008 hearing 
testimony, the veteran sought private medical treatment from 
a Dr. FBM.  According to the veteran, Dr. M prescribed the 
veteran medication and informed him that he had severe nerve 
damage of the lower extremities.  VA should attempt to 
incorporate this evidence into the record prior to proceeding 
with appellate review.  

Right Lower Extremity 

The veteran also contends that he is entitled to an increased 
disability rating for gunshot wound residuals of the right 
lower extremity.  In his November 2008 hearing testimony, the 
veteran indicated that the pain in his right leg was now just 
as bad as the pain in his left leg.  Since the veteran has 
alleged a worsening in his service-connected disability since 
his last VA examination, a new VA examination of the right 
leg should be performed as well.  See Snuffer v. Gober, 10 
Vet. App. 400 (1997).  

Also, the veteran's right lower extremity was examined by VA 
in October 2006.  In a November 2006 addendum to the October 
2006 examination, the VA examiner discussed the veteran's 
right lower extremity, and noted that X-rays of the veteran's 
right lower leg were attached.  However, the claims file does 
not appear to contain these X-rays.  These X-rays should be 
incorporated with the claims file before appellate review may 
proceed.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be given the 
opportunity to submit the private medical 
records of Dr. FBM described by the 
veteran during his November 2008 hearing 
testimony.  If such records are obtained, 
they should be incorporated with the 
record of evidence.  

2. The veteran should be afforded 
additional VA examination of the left and 
right lower extremities.  The claims file 
must be provided to the examiner at the 
time of examination, and all necessary 
tests and procedures (to include X-rays) 
should be performed.  The examiner should 
describe in detail the current severity of 
the muscle injuries to the veteran's left 
lower extremity, to include any 
neurological disability as well.  The 
examiner should also include discussion of 
muscular atrophy and other muscular 
abnormalities.  If atrophy is present, 
please indicate whether it is visible or 
measurable when compared to the right 
lower extremity.  

3. X-rays from the October 2006 VA 
examination of the veteran's right lower 
extremity should be obtained and 
incorporated into the record of evidence.  
If the X-rays cannot be located, the 
veteran should be provided with a new X-
ray examination of the right lower 
extremity.  

4.  After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the veteran's 
claim can be granted.  If the claim is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

